

	

		II

		109th CONGRESS

		1st Session

		S. 1859

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Mr. Burr (for himself,

			 Mr. Allen, Mr.

			 DeMint, and Mr. Talent)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Clean Air Act to provide for a Federal Fuels

		  List, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Affordable and Reliable Gas Act of

			 2005.

		2.List of

			 fuels

			(a)List of

			 fuelsSection 211(c)(4)(C) of the Clean Air Act (42 U.S.C.

			 7545(c)(4)(C)) (as amended by the Energy Policy Act of 2005 (Public Law 109–58;

			 119 Stat. 1106)) is amended by striking the second clause (v) and inserting the

			 following:

				

					(vi)(I)The Administrator shall

				have no authority, when considering a State implementation plan or a State

				implementation plan revision, to approve under this paragraph any fuel included

				in such plan or revision if the effect of such approval would be to increase

				the total number of fuels approved under this paragraph as of September 1, 2004

				in all State implementation plans.

						(II)The Administrator, in consultation

				with the Secretary of Energy, shall determine the total number of fuels

				approved under this paragraph as of September 1, 2004, in all State

				implementation plans and shall publish a list of such fuels, including the

				states and Petroleum Administration for Defense District in which they are

				used, in the Federal Register no later than 90 days after enactment.

						(III)The Administrator shall remove a

				fuel from the list published under subclause (II) if a fuel ceases to be

				included in a State implementation plan or if a fuel in a State implementation

				plan is identical to a Federal fuel formulation implemented by the

				Administrator and shall reduce the total number of fuels authorized under the

				list published under subclause (II) appropriately.

						(IV)Subclause (I) shall not limit the

				Administrator's authority to approve a control or prohibition respecting any

				new fuel under this paragraph in a State's implementation plan or a revision to

				that State's implementation plan after the date of enactment of this Act if

				such new fuel completely replaces a fuel on the list published under subclause

				(II).

						(V)The Administrator shall have no

				authority under this paragraph, when considering any particular State's

				implementation plan or a revision to that State's implementation plan, to

				approve any fuel unless that fuel was, as of the date of such consideration,

				approved in at least one State implementation plan in the applicable Petroleum

				Administrator for Defense District. However, the Administrator may approve as

				part of a State implementation plan or State implementation plan revision a

				fuel with a summertime Reid Vapor Pressure of 7.0 psi. In no event shall such

				approval by the Administrator cause an increase in the total number of fuels on

				the list published under subclause (II) as of the date of consideration.

						(VI)Nothing in this clause shall be

				construed to have any effect regarding any available authority of States to

				require the use of any fuel additive registered in accordance with subsection

				(b), including any fuel additive registered in accordance with subsection (b)

				after the enactment of this subclause.

						(vii)(I)The provisions of clause (vi), including

				the limitations of the authority of the Administrator and the cap on the total

				number of fuels permitted, shall remain in effect until the harmonization of

				fuels under subclause V of this clause is accomplished. Once such harmonization

				has been accomplished, clause (v) shall sunset and the limitations of the

				authority of the Administrator under subclause (IV) of this clause shall

				apply.

						(II)The Administrator, in coordination

				with the Secretary of Energy (hereinafter in this clause referred to as the

				Secretary), shall identify and publish in the Federal Register,

				within 12 months after the enactment of this subclause and after notice and

				opportunity for public comment, a list of 5 gasolines and diesel fuels to be

				used in States that have not received a waiver under section 209(b) of this

				Act. The list shall be referred to as the Federal Fuels List and

				shall include one Federal on-road diesel fuel (which shall grandfather the

				sulfur phase down in the Administrator's ultra low sulfur diesel fuel

				regulations in effect as of the date of enactment and shall permit the

				implementation of one alternative diesel fuel, approved under this subparagraph

				before enactment of this subclause for a State that has not received a section

				209(b) waiver, only in the State in which it was approved prior to enactment),

				one conventional gasoline for ozone attainment areas, one reformulated gasoline

				(RFG) meeting the requirements of subsection (k), and 2 additional gasolines

				with Reid vapor pressure (RVP) controls for use in ozone attainment areas of

				varying degrees of severity. None of the fuels identified under this subclause

				shall control fuel sulfur or toxics levels beyond levels required by

				regulations of the Administrator.

						(III)Gasolines and diesel fuels shall be

				included on the Federal Fuels List based on the Administrator's analysis of

				their ability to reduce ozone emissions to assist States in attaining

				established ozone standards under this Act, and on an analysis by the Secretary

				that the adoption of the Federal Fuels List will not result in a reduction in

				supply or in producibility, including that caused by a reduction in domestic

				refining capacity as a result of the adoption of the Federal Fuels List. In the

				event the Secretary concludes that adoption of the Federal Fuels List will

				result in a reduction in supply or in producibility, the Administrator and the

				Secretary shall report that conclusion to Congress, and suspend implementation

				of this clause. The Administrator and the Secretary shall conduct the study

				required under section 1541(c) of the Energy Policy Act of 2005 on the

				timetable required in that section to provide Congress with legislative

				recommendations for modifications to the proposed Federal Fuels List only if

				the Secretary concludes that adoption of the Federal Fuels List will result in

				a reduction in supply or in producibility.

						(IV)Upon publication of the Federal

				Fuels List, the Administrator shall have no authority, when considering a State

				implementation plan or State implementation plan revisions, to approve under

				this subparagraph any fuel included in such plan or plan revision if the

				proposed fuel is not one of the fuels on the Federal Fuels List; or to approve

				a State's plan or plan revision to move from one fuel on the Federal Fuels List

				to another unless, after consultation with the Secretary, the Administrator

				publishes in the Federal Register, after notice and opportunity for public

				comment, a finding that, in the Administrator's judgment, such plan or plan

				revision to adopt a different fuel on the Federal Fuels List will not cause

				fuel supply or distribution disruptions in the affected area or contiguous

				areas. The Administrator's finding shall include an assessment of reasonably

				foreseeable supply or distribution emergencies that could occur in the affected

				area or contiguous area and how adoption of the particular fuel revisions would

				effect alternative supply options during reasonably foreseeable supply or

				distribution emergencies.

						(V)The Administrator, in consultation

				with the Secretary, shall develop a plan to harmonize the currently approved

				fuels in State implementation plans with the fuels included on the Federal

				Fuels List and shall promulgate implementing regulations for this plan not

				later than 18 months after enactment of this subclause. This harmonization

				shall be fully implemented by the States by December 31,

				2008.

						.

			(b)Boutique

			 fuelsSection 1541 of the Energy Policy Act of 2005 (Public Law

			 109–58; 119 Stat. 1106) is amended by striking subsection (c) and inserting the

			 following:

				

					(c)Study and

				report to congress on boutique fuels

						(1)Joint

				studyThe Administrator of the Environmental Protection Agency

				and the Secretary of Energy shall undertake a study of the effects on air

				quality, on the number of fuel blends, on fuel availability, on fuel

				fungibility, and on fuel costs of the State plan provisions adopted pursuant to

				section 211(c)(4)(C) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)).

						(2)Focus of

				studyThe primary focus of the study required under paragraph (1)

				shall be to determine how to develop a Federal fuels system that maximizes

				motor fuel fungibility and supply, preserves air quality standards, and reduces

				motor fuel price volatility that results from the proliferation of boutique

				fuels, and to recommend to Congress such legislative changes as are necessary

				to implement such a system. The study should include the impacts on overall

				energy supply, distribution, and use as a result of the legislative changes

				recommended. The study should include an analysis of the impact on ozone

				emissions and supply of a mandatory reduction in the number of fuel blends to

				5, including one on-road Federal diesel fuel (which shall grandfather the

				sulfur phase down in the Administrator's ultra low sulfur diesel fuel

				regulations and shall permit the implementation of, one alternative diesel

				fuel, blend approved under this subparagraph before enactment of this subclause

				for a State that has not received a section 209(b) waiver, only in the State in

				which it was approved prior to enactment), one conventional gasoline for ozone

				attainment areas, one reformulated gasoline (RFG) meeting the requirements of

				subsection (k), and 2 additional gasolines blends with Reid vapor pressure

				(RVP) controls for use in ozone attainment areas of varying degrees of

				severity.

						(3)Conduct of

				studyIn carrying out their joint duties under this section, the

				Administrator and the Secretary shall use sound science and objective science

				practices, shall consider the best available science, shall use data collected

				by accepted means and shall consider and include a description of the weight of

				the scientific evidence. The Administrator and the Secretary shall coordinate

				the study required by this section with other studies required by the act and

				shall endeavor to avoid duplication of effort with regard to such

				studies.

						(4)Responsibility

				of administratorIn carrying out the study required by this

				section, the Administrator shall coordinate obtaining comments from affected

				parties interested in the air quality impact assessment portion of the study.

				The Administrator shall use sound and objective science practices, shall

				consider the best available science, and shall consider and include a

				description of the weight of the scientific evidence.

						(5)Responsibility

				of secretaryIn carrying out the study required by this section,

				the Secretary shall coordinate obtaining comments from affected parties

				interested in the fuel availability, number of fuel blends, fuel fungibility

				and fuel costs portion of the study.

						(6)Report to

				congressThe Administrator and the Secretary jointly shall submit

				the results of the study required by this section in a report to the Congress

				not later than 12 months after the date of the enactment of this Act, together

				with any recommended regulatory and legislative changes. Such report shall be

				submitted to the Committee on Energy and Commerce of the House of

				Representatives and the Committee on Environment and Public Works of the

				Senate.

						(7)Authorization

				of appropriationsThere is authorized to be appropriated jointly

				to the Administrator and the Secretary $500,000 for the completion of the study

				required under this

				subsection.

						.

			

